Citation Nr: 1634167	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  06-24 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic urinary tract infections.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Army from February 1984 to June 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which addressed 22 claims.  That decision granted service connection for gastroesophageal reflux disease, right shoulder biceps tendonitis, left hip acetabulum fracture, chronic cervical strain, and chronic lumbosacral strain, all with evaluations of 10 percent effective July 1, 2005.  It also granted service connection for seasonal allergic rhinitis, migraine headaches, right and left lower extremity varicose veins, tinea pedis, bilateral plantar fasciitis, bilateral shin splints, and left and right knee patellofemoral pain syndrome, each with evaluations of 0 percent effective July 1, 2005.  Finally, the decision denied service connection for urinary tract infections, sinusitis, upper respiratory infections, anemia, sleeping problems, endometriosis, bilateral breast surgery scars, and pelvic inflammatory disease.  

In January 2006, the Veteran filed a Notice of Disagreement with respect to the evaluations for seasonal allergic rhinitis, migraine headaches, left and right lower extremity varicose veins, and left and right knee patellofemoral pain syndrome, and the denials of service connection for urinary tract infections and sinusitis.  The RO furnished the Veteran a Statement of the Case in March 2006.  The Veteran filed a Substantive Appeal (VA Form 9) in June 2006 and requested a hearing before the Board.  

In July 2006, the Veteran submitted a letter and requested that her request for a Board hearing be cancelled.  As there have been no further requests for a hearing, the Board deems the hearing request to be withdrawn.  See 38 C.F.R. § 20.704 (2015).

Supplemental Statements of the Case (SSOCs) were furnished by the RO in August 2006 and February 2007.  

A September 2007 rating decision increased the evaluations for the knee disabilities and migraine headaches to 10 percent each, effective July 10, 2007.  An SSOC was issued in September 2007 also. 

In September 2009, the Board granted increased evaluations for migraine headaches, bilateral lower extremity varicose veins, and allergic rhinitis; denied an increased evaluation for seasonal allergic rhinitis; and remanded the claims for increased ratings for the knee disabilities and service connection for urinary tract infections for further development.  A rating decision implementing the increased evaluations and an SSOC were provided in January 2010.

By a September 2010 decision, the Board denied increased ratings for the Veteran's knee disabilities and remanded the claim for service connection for urinary tract infections for further development.  The Veteran appealed the Board's decision denying the increased ratings to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in July 2011, the Court granted the parties' Joint Motion for Partial Remand (JMPR) to vacate the Board's decision and remand the case for readjudication in accordance with the JMPR.

In an April 2012 decision, the Board granted increased ratings for the Veteran's knee disabilities prior to July 10, 2007, but denied increased ratings for the period thereafter.  A May 2012 rating decision implemented the Board's decision.

SSOCs were issued in June 2013 and July 2015 pertaining to service connection for urinary tract infections, the only issue remaining on appeal.  


FINDINGS OF FACT

The most probative medical evidence shows that the Veteran does not have a current urinary disorder manifested by urinary tract infections that is etiologically related to an in-service event or injury. 



CONCLUSION OF LAW

The criteria for entitlement to service connection for urinary tract infections have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA'S Duty to Notify and Assist

Before addressing the merits of the Veteran's claim, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating her claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by letters dated in February 2005, March 2006, and December 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Although some of the VCAA notices were not provided prior to the initial unfavorable decision on the claim by the RO, the claims were subsequently readjudicated many times, which effectively cured any timing error.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The record also reflects that VA has made efforts to assist the Veteran in the development of her claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, private treatment records, and the statements of the Veteran and her representative.

The Board finds compliance with its September 2010 remand instructions.  An adequate examination was afforded in November and December 2010, along with an addendum medical opinion in September 2013.  The examination reports collectively show that the Veteran's claims file was reviewed, she was interviewed, her relevant medical and military history were considered, an evaluation was provided, and a sufficient rationale for the opinions rendered was provided.   In addition, the RO sent the Veteran a letter in September 2010 requesting that she provide information pertaining to any treatment for urinary tract infections.  When she did not respond, the RO telephoned the Veteran in May 2011 and was informed the Veteran had no private treatment to report.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).   

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Therefore, the case is ready for adjudication.

II.  Service Connection

The Veteran seeks entitlement to service connection for urinary tract infections.  She contends that they are a chronic condition that began during her military service due to running and picking up heavy items.  See July 2007 Veteran correspondence.

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Although the Veteran's urinary tract infections have been characterized during this appeal as "chronic," urinary tract infections are not a chronic disease under 38 C.F.R. § 3.309.  As such, the Veteran is not entitled to service connection on a presumptive basis or based on continuity of symptomology pursuant to 38 C.F.R. § 3.303(b).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Background

Service treatment records show the Veteran was diagnosed with a urinary tract infection, or possible infection, that was treated with antibiotics in May 1985, November 1985, September 1987, February 1988, February 1989, June 1989, June 1990, May 1994, May 1995, August 1996, February 1997, June 1998, February 1999, September 1999, January 2002, and June 2002.  In sum, she was treated for 16 urinary tract infections over an 18-year period.  

In April 1999, a renal ultrasound and intravenous pyelogram were normal.  

A June 2004 urology consultation request from the chiropractic clinic shows the Veteran reported low back pain that was always accompanied by a urinary tract infection, which was treated with antibiotics.  She reported six episodes over the past year and requested a consultation.  

A July 2004 urology consultation shows the Veteran reported chronic urinary tract infections since the age of 22.  She used to notice gross hematuria when she drank soda, particularly brown soda, but had not had that since 1985.  She also noted gross hematuria with increased running.  On examination, mild right lower quadrant tenderness was noted.  At a follow-up appointment after testing in August 2004, the Veteran's "chief complaint" is listed as occasional dysuria, right lower back pain, and nocturia.  Laboratory results from July 2004 showed a normal urinalysis and no growth in a urine culture.  Computerized tomography (CT) showed no hydronephrosis or kidney stones.  (There was a possible uterine fibroid for which the Veteran was referred to gynecology for consultation.)  There were no lower urinary tract symptoms at that time.

The Veteran's April 2005 retirement examination makes no note of recurrent urinary tract infections or an abnormal genitourinary system.  The urinalysis was normal.  On her history, the Veteran checked "yes" to frequent or painful urination, kidney stone or blood in the urine, and sugar or protein in the urine.  She wrote that she was not the way she was when we came in to the Army.  Now she had problems relating the lower back, left hip, right shoulder, right knee, dry eyes, sinuses, headaches, and heartburn.  

At a general medical Compensation and Pension examination prior to retirement in April 2005, the Veteran reported numerous urinary tract infections throughout the past 20 years.  There was a strong correlation between carbonated brown-colored sodas and her urinary tract symptoms.  She reported treatment with antibiotics approximately once every two months.  The diagnosis was intermittent urinary tract infections with current normal examination.

A February 2006 record of emergency care treatment at D.A.C.H. shows the Veteran reported urinary symptoms of dysuria, hematuria, and frequence.  The diagnosis was urinary tract infection that was treated with antibiotics.

A March 2006 private treatment record from H.C.B. to establish care shows the Veteran reported at least two urinary tract infections per month for greater than five years.  She reported symptoms of dysuria, frequency, and urgency.  A urinalysis was ordered.  An April 2006 addendum shows the physician reviewed the Veteran's service treatment records and found evidence of a total 15 urinary tract infections during service.  There was no mention of the results of the previous urinalysis.

A May 2006 VA primary care treatment record shows the Veteran reported increased urine frequency and dysuria with hematuria for one day.  She reported frequent urinary tract infections of about six per year.  A urinalysis revealed a urinary tract infection.  She was prescribed an antibiotic to be taken for five days.  A June 2006 record shows the urinary tract infection had resolved.  

At a December 2009 VA examination, the Veteran reported dysuria every time she urinated.  She urinated twice daily and twice nightly, but had feelings of urgency constantly throughout the day.  She reported treatment for a urinary tract infection in January to February 2009.  The examination was normal with no urinary tract infection.  The examiner noted that there was no record of treatment in the claims file or VA records for a urinary tract infection since 2006.  The examiner stated that urinary tract infection is not commonly a chronic condition, unless there is some underlying abnormal physiology or disease process.  Neither of which was noted in the Veteran's case.  He continued that urinary tract infection can occur multiple times, but in the face of no diagnosed underlying abnormal physiology or disease process, it is considered a separate event.

At a November 2010 VA examination, the Veteran reported frequent urinary tract infections since being in the military, with symptoms of frequency, dysuria, and lower back pain.  She was asymptomatic at that time.  The examiner noted the Veteran had pyuria and microhematuria in 2006, and a culture that showed mixed flora.  The last urine in March 2009 was clear.  CT showed a 2 millimeter nonobstructing stone in the lower pole calyx of the right kidney.  No hydronephrosis was seen on either side.  There were no prior genitourinary system evaluations or prescriptions.  The impression was history of frequent urinary tract infections.  In December 2010, cystoscopy was performed that revealed a large floppy bladder.  The urologist opined that external irritation was causing most of the Veteran's symptoms.  He noted there were no positive urine cultures in the Veteran's chart.  Therefore, he opined further that what had been called a urinary tract infection was probably just irritative symptoms worsened by a long history of poor voiding habits, which had caused the large floppy bladder.  

A March 2011 VA gynecology note shows the Veteran was referred for fibroid uterus and recurrent urinary tract infections.  She reported that she got a urinary tract infection every month.  There was no diagnosis of urinary tract infection at that visit.  A later March 2011 VA urology follow-up note shows the Veteran had no urinary tract infections since the cystoscopy and was asymptomatic for a urinary tract infection at that time.  

An August 2013 medical opinion provides that it is less likely than not that the Veteran had a chronic or recurrent urinary tract infection disability since service.  The provider explained that post service the Veteran had had only one verified urine culture by VA showing a urinary tract infection, which was in May 2006.  The provider also noted that December 2010 cystoscopy revealed a floppy bladder and that the urologist opined that external irritation was causing most of the Veteran's symptoms.

A review of VA treatment records from February 2005 through November 2014 reveals that the only time the Veteran sought treatment from VA for symptoms of burning upon urination and blood in the urine was in May 2006.

Analysis

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014).  The existence of a current disability at the time of claim filing is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997).  A "current disability" means a disability shown by competent evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  

Significantly, the presence of a mere symptom alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as a disability for which service connection is available.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015);  see generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

The Board finds that the most probative medical evidence shows that the Veteran does not have a current diagnosis of a urinary disorder.  

The Veteran did not have a urinary tract infection at the time of her retirement from service; although, she had received treatment 16 times during service for urinary tract infections.  In addition, she also was treated for infections post service in February and May 2006.  

However, the December 2009 VA examiner stated that urinary tract infections are not commonly a chronic condition, unless there is some underlying abnormal physiology or disease process.  In the present case, a renal ultrasound and intravenous pyelogram performed in April 1999 were normal.  July 2004 CT showed no hydronephrosis or kidney stones.  A November 2010 VA examiner noted that CT showed a 2 millimeter nonobstructing stone in the lower pole calyx of the right kidney.  No hydronephrosis was seen on either side.  The December 2010 cystoscopy revealed only a large floppy bladder, which the neurologist attributed to a long history of poor voiding habits.  As such, there is no objective medical evidence of any underlying cause for the Veteran's urinary tract infections.  Moreover, the fact that the Veteran has not been diagnosed with a urinary tract infection since May 2006 weighs in support of the conclusion that the Veteran does not have an underlying urinary disease.

No VA examiner or treating physician has ever associated the Veteran's infections to an in-service injury or event.  As the December 2009 VA examiner also stated, urinary tract infections can occur multiple times, but in the face of no diagnosed underlying abnormal physiology or disease process, they are considered separate events.  Therefore, the Board finds that the Veteran has suffered recurrent acute urinary tract infections, each of which resolved with a short course of antibiotic therapy without residual effect.  

In the absence of competent evidence of a current disability manifested by urinary tract infections, service connection cannot be granted for urinary tract infections.  Therefore, any further consideration of the Veteran's service connection claim on a direct basis is not necessary.

The Board acknowledges that the Veteran is competent to report symptoms of a urinary tract infection.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms, but not to provide medical diagnosis).  Urinary tract infections can have many causes and require medical testing to diagnose and medical expertise to determine their etiology.  The specific issue in this case is complex and falls outside the realm of common knowledge of a lay person, as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that although a claimant is competent in certain situations to provide a diagnosis of a simple condition, such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Thus, the Board finds that the Veteran is not competent to diagnose the cause of her urinary tract infections.  

After consideration of the lay and medical evidence of record, the Board finds that the preponderance of the evidence indicates that the Veteran does not have a current urinary disorder manifested by urinary tract infections that is etiologically related to an in-service event or injury.  Accordingly, service connection for urinary tract infections is not warranted.  See 38 C.F.R. § 3.303 (2015).  


ORDER

Entitlement to service connection for chronic urinary tract infections is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


